DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/25/2020, 09/25/2020, 09/21/2020 and 04/06/2020 were filed after the mailing date of the instant application.  However, MPEP § 2004.13 states: It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). The examiner is not afforded the time to thoroughly review each reference, given the number of references cited above. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the 
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10,860,602. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming similar subject matter as showed in the Claims Comparison Table below.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify, add or omit the additional elements of claims 1 and 11 to arrive at the claims 1 and 11 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Instant Application No. 16,445,040
U.S. Patent No. 10,860,602
1. (similar claim 11) A method to generate a visualization of data from a data source based on a contract, the method comprising: 
receiving input effective to select a visualization type of a plurality of different visualization types to apply to a visualization of data, wherein: the selected visualization type is associated with a contract; 


each of the plurality of different visualization types is associated with a specific contract of a plurality of contracts; and each corresponding contract includes a corresponding schema that specifies a set of data fields and one or more relationships between the data fields in the set of data fields to generate and display a corresponding visualization having a corresponding visualization type; 
mapping at least some data of a data source to the contract such that the contract is satisfied, the contract specifying that the data of the data source be in a graph format; and 
displaying the visualization of the at least some data of the data source based on the contract, the displayed visualization having the selected visualization type.

A method to generate a visualization of data from a data source based on a contract, the method comprising: 
receiving input effective to select a visualization type of a plurality of different visualization types to apply to a visualization of data, wherein: the selected visualization type is associated with a contract and the selected visualization type is stored in a specific visualization file;  
each of the plurality of different visualization types is associated with a specific contract of a plurality of contracts;  and each corresponding contract includes a corresponding schema that specifies a set of data fields and one or more relationships between the data fields in the set to generate and display a corresponding visualization having a corresponding visualization type;  
mapping at least some data of a data source to the contract such that the contract is satisfied, wherein a resulting contract map is stored in the specific visualization file;  
displaying the visualization of the at least some data of the data source based on the contract, the displayed visualization having the selected visualization type; 
receiving input effective to alter a first graphical object in the displayed visualization; saving the alteration to the first graphical object in the displayed visualization in a differential log, wherein the differential log is stored in the specific visualization file; and updating the at least some data of the data source to include a change implicated by the alteration of the first graphical object in the displayed visualization. 

wherein: the mapping comprises identifying a plurality of specific data from a plurality of different data collections extracted from the data source, at least some of the specific data satisfying a first data field of the set of data fields specified by the schema of the contract and at least some other data of the specific data satisfying a second data field of the set of data fields specified by the schema of the contract; and 
when combined, the plurality of specific data from the plurality of different data collections form a set of data having a structure necessary to produce the visualization with the selected visualization type.
wherein: the mapping comprises identifying a plurality of specific data from a plurality of different data collections extracted from the data source, at least some of the specific data satisfying a first data field of the set of data fields specified by the schema of the contract and at least some other data of the specific data satisfying a second data field of the set of data fields specified by the schema of the contract; and 
when combined, the plurality of specific data from the plurality of different data collections form a set of data having a structure necessary to produce the visualization with the selected visualization type. 
 
wherein: the data source comprises a first data source; 
mapping the at least some data of the data source to the contract comprises identifying at least first data extracted from the first data source and second data extracted from a second data source; 
the first data satisfies a first data field of the set of data fields specified by the schema of the contract and the second data satisfies a second data field of the set of data fields specified by the schema of the contract; and 
when combined, the first data and the second data form at least part of a set of data having a structure necessary to produce the visualization with the selected visualization type.

3. (similar claim 13) The method of claim 1, wherein: the data source comprises a first data source;  
mapping the at least some data of the data source to the contract comprises identifying at least first data extracted from the first data source and second data extracted from a second data source;  
the first data satisfies a first data field of the set of data fields specified by the schema of the contract and the second data satisfies a second data field of the set of data fields specified by the schema of the contract; and 
when combined, the first data and the second data form at least part of a set of data having a structure necessary to produce the visualization with the selected visualization type. 

4. (similar claim 14) The method of claim 1, wherein the at least some data of the data source includes graph data, the method further comprising converting at least a portion of the graph data to a standardized graph format.


5. (similar claim 15) The method of claim 1, wherein the at least some data of the data source includes graph data comprising a plurality of nodes and one or more edges, each edge of the one or more edges indicating a relationship between two nodes of the plurality of nodes, the method further comprising, in response to receiving 


6. (similar claim 16) The method of claim 1, further comprising: receiving user input effective to update at least a portion of the visualization, the user input indicating that data associated with one or more nodes or one or more edges are to be updated; and updating the data of the data source associated with the portion of the visualization that is to be updated based on the user input, including updating a portion of the data of the data source that corresponds to data of the data source that is not displayed in the visualization.


7. (similar claim 17) The method of claim 1, wherein the contract comprises a first contract and the at least some data of the data source comprises a first portion of the data of the data source, the method further comprising, mapping a second portion of the data of the data source to a second contract such that the second contract is satisfied, the second contract specifying that the second portion of the data of the data source be in a tabular format, the visualization is displayed such that the second portion of the data of the data source is also displayed.


8. (similar claim 18) The method of claim 1, further comprising, prior to the mapping, translating the data of the data source from a first format to a standardized graph format.

9.  The method of claim 1, further comprising, prior to the mapping, translating the data of the data source from a first format to a standardized format. 

9. (similar claim 19) The method of claim 8, wherein translating the data to the 


10. (similar claim 20) The method of claim 8, wherein the first format comprises a tabular format.

10. (similar claim 20)  The method of claim 9, wherein translating the data to the standardized format comprises translating the data to normalized tabular data.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Pub. No. US2019/0384836 issued to Roth et al. (“Roth”).
As to Claims 1 and 11, Roth teaches a method to generate a visualization of data from a data source based on a contract, the method comprising: 
receiving input effective to select a visualization type of a plurality of different visualization types to apply to a visualization of data, wherein: the selected visualization type is associated with a contract (Roth, [0097] whereas schema interface 1400 may be presented, such as in response to user selection of "Manage Schemas" button 1410); 
each of the plurality of different visualization types is associated with a specific contract of a plurality of contracts (Roth, Figure 15, [0054] whereas users select any combination of nodes to specify target schema 230, whereas each target schema creates a schema mapping from the data sources to the target schema); and 
each corresponding contract includes a corresponding schema that specifies a set of data fields and one or more relationships between the data fields in the set of data fields to generate and display a corresponding visualization having a corresponding visualization type (Roth, [0010] whereas mapping information is processed to generate a procedural specification for computing values corresponding to attributes of destination entities [0056] whereas schema mapping); 
mapping at least some data of a data source to the contract such that the contract is satisfied, the contract specifying that the data of the data source be in a graph format (Roth, [0005] whereas schema mapping requires the understanding how to map different source attributes (e.g., firstName from Source1, FIRST_NAME from Source2, etc.) into single target attributes (e.g., First Name).  Since source attributes may refer to the same kind of data, such as first names, using different formats (e.g., First_Name vs.  Full_Name), schema mapping software typically allow users to transform these source attributes to match the format of a target attribute, e.g., extracting a first name from Full_Name); and 
displaying the visualization of the at least some data of the data source based on the contract, the displayed visualization having the selected visualization type (Roth, [0011] whereas displaying a schema map used by a data transformation system to perform a data transformation between at least one source schema and at least one target schema).
As to Claims 2 and 12, Roth teaches wherein: the mapping comprises identifying a plurality of specific data from a plurality of different data collections extracted from the data source, at least some of the specific data satisfying a first data field of the set of data fields specified by the schema of the contract and at least some other data of the specific data satisfying a second data field of the set of data fields specified by the schema of the contract (Roth, [0056]); and when combined, the plurality of specific data from the plurality of different data collections form a set of data having a structure necessary to produce the visualization with the selected visualization type (Roth, Figure 7, [0087] whereas target schema could include Full_Name and First_Name, Full Name and Last_Name, all three, or any other combination).
As to Claims 3 and 13, Roth teaches wherein: the data source comprises a first data source (Roth, Figures 4A-C [0056] whereas mapping of first source); mapping the at least some data of the data source to the contract comprises identifying at least first data extracted from the first data source and second data extracted from a second data source (Roth, Figures 4A-C [0056] whereas mapping of second source); the first data satisfies a first data field of the set of data fields specified by the schema of the contract and the second data satisfies a second data field of the set of data fields specified by the schema of the contract (Roth, Figures 4A-C and 5-15); and when combined, the first data and the second data form at least part of a set of data having a structure necessary to produce the visualization with the selected visualization type (Roth, Figures 4A-C and 5-15, [0087] whereas target schema could include Full_Name and First_Name, Full Name and Last_Name, all three, or any other combination).
Claims 4 and 14, Roth teaches wherein the at least some data of the data source includes graph data, the method further comprising converting at least a portion of the graph data to a standardized graph format (Roth, Figures 1-3 illustrate graph format [0054]).
As to Claims 5 and 15, Roth teaches wherein the at least some data of the data source includes graph data comprising a plurality of nodes and one or more edges, each edge of the one or more edges indicating a relationship between two nodes of the plurality of nodes (Roth, Figure 2, [0053] whereas users map source attributes from data sources 210 to nodes 220, existing or new, and edges connect the various nodes), the method further comprising, in response to receiving user input indicating that only related nodes of a particular node are to be displayed in the visualization: filtering information from the graph data based on the relationships indicated by the one or more edges (Roth, Figure 9, [0090] whereas transformation paths can be scoped or filtered such that they only apply to specific source datasets); and updating the visualization based on the filtered graph data such that the visualization only includes data that is related to the particular node (Roth, Figures 10-14, [0048] whereas graph evolves as more sources and source attributes are added, removed, or edited).
As to Claims 6 and 16, Roth teaches further comprising: receiving user input effective to update at least a portion of the visualization, the user input indicating that data associated with one or more nodes or one or more edges are to be updated (Roth, Figures 9-14, [0048] whereas graph evolves as more sources and source attributes are added, removed, or edited [0086]); and updating the data of the data source associated with the portion of the visualization that is to be updated based on the user input, including updating a portion of the data of the data source that corresponds to data of (Roth, Figures 10-14, [0048] whereas graph evolves as more sources and source attributes are added, removed, or edited).
As to Claims 7 and 17, Roth teaches wherein the contract comprises a first contract and the at least some data of the data source comprises a first portion of the data of the data source, the method further comprising, mapping a second portion of the data of the data source to a second contract such that the second contract is satisfied, the second contract specifying that the second portion of the data of the data source be in a tabular format, the visualization is displayed such that the second portion of the data of the data source is also displayed (Roth, Figures 7-8, [0007] [0025-26] [0056]).
As to Claims 8 and 18, Roth teaches further comprising, prior to the mapping, translating the data of the data source from a first format to a standardized graph format (Roth, Figures 1-3 illustrate graph format, [0013] whereas system utilizes a transformation graph -- a collection of nodes (which represent unified attributes --attributes for which source attributes have been mapped into) and edges which represent transformations between nodes [0054]).
As to Claims 9 and 19, Roth teaches wherein translating the data to the standardized format comprises translating the data of the data source to graph data (Roth, Figures 1-2, [0048] [0053]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US2019/0384836 issued to Roth et al. (“Roth”) as applied to Claims 8 and 18 respectively above, and further in view of Pub. No. US2018/0196863 issued to Meiklejohn et al. (“Meiklejohn”).
As to Claims 10 and 20:
Roth teaches all the elements of Claims 8 and 18 as stated above.
Roth does not explicitly teach wherein the first format comprises a tabular format.  However,

Meiklejohn teaches wherein the first format comprises a tabular format (Meiklejohn, Figure 2, [0016] whereas many systems may collect data in a tabular format [0026-27]).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teachings since Meiklejohn and Roth are in the same field of endeavor such as data transformation to provide method and system which provide data in facilitate data collection and transformation in tabular format (Meiklejohn, [0003]).

Citation of Pertinent Prior Arts
The prior art made of record and not relied upon in form PTO-892, if any, is considered pertinent to applicant's disclosure. For example:
Tanfill teache mapping entities in data models in U.S. Patent No. 9,251,225.
Dingman et al teaches data transformation, creating schema map, and graphical mapping tool.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-HA DANG whose telephone number is (571)272-4033.  The examiner can normally be reached on M-F 10:00AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Thanh-Ha Dang
/THANH-HA DANG/
Primary Examiner, Art Unit 2163